Name: Commission Regulation (EEC) No 3474/87 of 18 November 1987 on the sale at prices fixed at a standard rate in advance of certain boneless beef from intervention stocks for processing in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 329/22 Official Journal of the European Communities 20 . 11 . 87 COMMISSION REGULATION (EEC) No 3474/87 of 18 November 1987 on the sale at prices fixed at a standard rate in advance of certain boneless beef from intervention stocks for processing in the Community October 1986, shall be put up for sale for processing within the Community . 2 . The intervention agency referred to in paragraph 1 shall sell first the meat which has been stored the longest. 3 . The prices, quality and quantities of this meat are set out in Annex I hereto . 4 . Subject to the provisions laid down in this Regu ­ lation, the sales shall be conducted in accordance with Regulation (EEC) No 2173/79 together with Regulations (EEC) No 1687/76 and (EEC) No 2182/77. 5 . Notwithstanding the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79, purchase appli ­ cations shall not name the coldstore or stores where the products applied for are stored. 6 . Information concerning the quantities available and the places where the products are stored may be obtained by prospective purchasers from the address listed in Annex II hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 7 (3) thereof, Whereas certain intervention agencies are holding stocks of relatively old boneless beef ; whereas an extension of the period of storage for the meat should be avoided on account of the ensuing high costs ; whereas, in the present market situation , there are outlets for such meat for processing in the Community ; Whereas such sales should be made in accordance with Commission Regulation (EEC) No 2173/79 (3), as amended by Regulation (EEC) No 1 809/87 (4), Com ­ mission Regulation (EEC) No 1687/76 (*), as last amended by Regulation (EEC) No 2791 /87 (6), and Commission Regulation (EEC) No 2182/77 Q, as last amended by Regulation (EEC) No 1809/87, subject to special excep ­ tions provided for by this Regulation ; Whereas in order to ensure the economic management of stocks, it should be laid down that the intervention agencies should first sell meat which has been in storage longest ; Whereas in order to ensure equal economic treatment between operators the application of monetary compensa ­ tory amounts should be suspended ; Whereas Commission Regulation (EEC) No 2792/87 should be repealed (8) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Article 2 1 . Notwithstanding Article 3 ( 1 ) and (2) of Regulation (EEC) No 2182/77, applications to purchase : (a) shall be valid only if presented by a natural or legal person who for at least 12 months has been engaged in the processing of products containing beef and who is entered in a public register of a Member State ; (b) must be accompanied by :  a written undertaking by the applicant to process the meat purchased into products specified in Article 1 ( 1 ) of Regulation (EEC) No 2182/77 within the period referred to in Article 5 ( 1 ) of Regulation (EEC) No 2182/77,  a precise indication of the establishment or establishments where the meat which has been purchased will be processed. 2 . The applicants referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the products which they purchase . In this case the agent shall submit the applications to purchase of the purchasers whom he represents . HAS ADOPTED THIS REGULATION : Article 1 1 . Approximately 1 100 tonnes of boneless beef held by the Irish intervention agency and bought in before 1 (  ) OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 48 , 17 . 2 . 1987, p. 1 . (3) OJ No L 251 , 5 . 10 . 1979, p. 12. (4) OJ No L 170, 30 . 6 . 1987, p . 23 . Is) OJ No L 190, 14 . 7 . 1976, p . 1 . (*) OJ No L 268 , 19 . 9 . 1987, p . 19 . 0 OJ No L 251 , 1 . 10 . 1977, p . 60 . (8) OJ No L 268 , 19 . 9 . 1987, p . 25 . 20 . 11 . 87 Official Journal of the European Communities No L 329/23  kein WÃ ¤hrungsausgleichsbetrag findet Anwendung (Kennzeichnung und Menge der betreffenden 3 . The purchasers and agents referred to in the fore ­ going paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally. Produkte)  Ã Ã ±Ã ½Ã ­Ã ½Ã ± Ã ½Ã ¿Ã ¼Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ  Ã µÃ ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ  ÃÃ ¿Ã Ã  Ã ´Ã µÃ ½ Ã µÃ Ã ±Ã Ã ¼Ã  ­ Ã ¶Ã µÃ Ã ±Ã ¹ Ã Ã Ã ± (Ã µÃ ¾Ã ±Ã ºÃ Ã ¯Ã ²Ã Ã Ã · Ã ºÃ ±Ã ¹ ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  Ã Ã Ã ½ Ã Ã Ã µÃ Ã ¹Ã ºÃ Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½)  no monetary compensatory amount shall apply to (identification and quantities of the products concerned)  aucun montant compensatoire monÃ ©taire s applique Ã (identification et quantitÃ © des produits concernÃ ©s) Article 3 The guarantee provided for in Article 4 ( 1 ) of Regulation (EEC) No 2182/77 shall be :  150 Ecus per 100 kg for products as fedined in Annex I (a),  100 Ecus per 100 kg for products as defined in Annex I (b).  nessun importo compensatorio monetano si applica a (designazione e quantitÃ dei prodotti in que ­ stione)  geen enkel monetair compenserend bedrag is van toepassing op (omschrijving en hoeveelheid van de betrokken produkten)  se nenhum montante compensatÃ ³rio monetÃ ¡rio aplica a (identificaÃ §Ã £o e quantidades dos produtos emArticle 4 For products which are sold under this Regulation the removal order referred to in Article 6 ( 1 ) of Commission Regulation (EEC) No 1687/76 and the documents referred to in Article 12 thereof shall bear one of the following endorsements : causa). . This endorsement shall be entered in Section 106 of control copy T 5. Article 5 Commission Regulation (EEC) No 2792/87 is hereby repealed . Article 6 This Regulation shall enter into force on 23 November  ningÃ ºn montante compensatorio monetario se apli ­ carÃ ¡ a (identificaciÃ ³n y cantidad de los productos correspondientes)  intet monetÃ ¦rt udligningsbelÃ ¸b finder anvendelse (betegnelse for og mÃ ¦ngde af de pÃ ¥gÃ ¦ldende produkter) 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 November 1987 . For the Commission Frans ANDRIESSEN Vice-President No L 329/24 Official Journal of the European Communities 20. 11 . 87 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I ANNEXE I ALLEGATO I  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio de venta (ECU/tonelada) Salgspris (ECU/ton) Verkaufspreise (ECU/t) Ã ¤Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  (ECU/Ã Ã Ã ½Ã ¿) Selling prices (ECU/tonne) Prix de vente (Ã cus/t) Prezzi di vendita (ECU/t) Verkoopprijzen (Ecu/ton) PreÃ §o de venda (ECUs/tonelada) Ireland a) Outsides 200 2 500 Insides 180 2 500 Knuckles 20 2 500 Rumps 200 2 500 b) Shins and/or shanks 100 1500 Plate and flank 400 1 350 Brisket 30 1 350 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o IRELAND : Department of Agriculture Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext . 22 78 Telex 4280 and 5118 .